DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.

Response to Amendment and Arguments
In view of the amendment filed on October 12, 2022, claims 21, 25 and 27 have been amended. The amendment to claims 21, 25 and 27 overcome the rejection of claims 21-27 under Pre-AIA  35 U.S.C. 103 as unpatentable over Larson (US 5,011,488) in view of Schnepp-Pesch et al. (US 6,824,550). 
Applicant’s arguments with respect to claims 21-27 have been considered and persuasive. Examiner notes that Larson and Schnepp-Pesch et al. alone or in combination fail to disclose the new limitation in claims 21, 25 and 27.

Priority
The present application is a continuation of U.S. Pate Application No. 17/477,508, filed on September 16, 2021, which is a continuation of U.S. Patent Application No. 17/065,041, filed on October 7, 2020, is a continuation of U.S. Application No. 16/030,622, filed July 9, 2018, now U.S. Patent No. 10,799,331, which is a continuation of U.S. Patent Application No. 15/834,869, filed December 7, 2017, now U.S. Patent No. 10,016,266, which is a continuation of U.S. Patent Application No. 14/623,425, filed February 16, 2015, now U.S. Patent No. 9,848,975, which is a continuation of U.S. Patent Application No. 13/597,118, filed August 28, 2012, now U.S. Patent No. 8,956,386, which is a continuation of U.S. Patent Application No. 12/749,233, filed March 29, 2010, now U.S. Patent No. 8,252,020, which is a continuation of U.S. Patent Application No. 10/594,198, filed September 25, 2006, now U.S. Patent No. 7,686,825, which is a National Phase Application of International Patent Application No. PCT/US2005/010160, filed March 25, 2005, which claims the benefit of U.S. Provisional Patent Application No. 60/556,152, filed March 25, 2004.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 2003/0216774) in view of Schenepp-Pesch et al. (5,158,564) and further in view of Andrews (US 5,154,724) as evidentiary reference.

Referring to claim 21, Larson discloses a thrombus extraction system (para 0016]: “Intravascular medical procedures such as angioplasty or atherectomy can generate embolic debris, which might obstruct vascular regions and cause tissue damage.”) for removing a vascular thrombus from a blood vessel of a person, the thrombus extraction system comprising: 
an outer sheath 28 (Figs. 1-2 and 5); 
a catheter 14 (Figs. 1-2 and 5) extending through the sheath, the catheter including a tubular portion (Fig. 6 shows catheter 14 has a lumen for receiving elongated structure 18, para [0017]) with a distal region and an expandable section (filter 16 as shown in Figs. 1-2 and 5-6, para [0017]) at the distal region of the tubular portion, wherein the expandable section is tapered having an increasing diameter in a distal direction and an open distal end in an expanded state, and the catheter 14 and the outer sheath 28 are longitudinally moveable with respect to each other (Figs. 5-6, para [0021]); 
an elongated structure 18 (Fig. 2, para [0017]) extending through the catheter and being longitudinally moveable along the catheter; and 
an agitator extending from the elongated structure 18 (Fig. 2), wherein at least a portion of the agitator extends distally of the expandable section in a deployed state and the agitator is configured to be radially and longitudinally moveable with respect to the expandable section to engage and disrupt clot material such that at least a portion of the clot material enters the expandable section and is removed from the blood vessel (attention is directed to paragraphs [0016]-[0017]. Based on the disclosures in the paragraphs [0016]-[0017] examiner contends that one of ordinary skill in the art will understand that the device 18 as disclosed by Larson can be an atherectomy device. Examiner notes that one of ordinary in the art will understand that the atherectomy device would include an agitator to disrupt clot material).
	 Larson discloses the invention substantially as claimed except for disclosing the agitator be radially moveable with respect to the expandable section and incrementally engage and macerate a proximal portion of clot material as the agitator moves distally with respect to the expandable section of the tubular portion, and wherein the agitator
has members that extend distally and diverge radially outwardly as they expand
such that a radially outward-most portion of the arms is immediately adjacent an
inner surface of the vessel wall.
	However, in the same field of endeavor, which is an atherectomy device (abstract and Figs. 1 and 4-6), Schnepp-Pesch discloses the atherectomy device includes a hollow catheter 6 (Fig. 4) and a drive shaft 1 (Figs. 4 and 5) with an expandable agitator 16 (Figs. 5-6) to agitate a clot material (col. 7, ln 39 – col. 8, ln 6). 
	Furthermore, it is well known that using a series of atherectomy device of varying size is time consuming and add more risk to patient due to repeating inserting and removing of the atherectomy device from the patient (Andrews: col. 1, ln 40-50). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have substituted the atherectomy device 18 of Larson with the atherectomy device as disclosed by Schnepp-Pesch to provide the surgeon the ability to incrementally expand the expandable cutter to accommodate the size of the lumen (Schnepp-Pesch: col. 7, ln 54 – col. 8, ln 6) and to reduce the time of the operation, thereby, reducing the risk to the patient.

Referring to claim 22, Larson/Schnepp-Pesch discloses the system of claim 21, furthermore, Schnepp-Pesch discloses the proximal end of the catheter 6 is coupled to a vacuum source configured to fluidically draw the debris created in the clot maceration process (Schnepp-Pesch: col. 6, ln 39-53). 

Referring to claim 23, Larson/Schnepp-Pesch discloses the system of claim 21 wherein the agitator (drive shaft 1 and cutting forceps 16 or cutting needles 16 of Schnepp-Pesch as shown in Figs. 5-6) comprises a thrombus extraction member (cutting forceps 16 or cutting needles 16 of Schnepp-Pesch as shown in Figs. 5-6) that moves linearly as it engages the thrombus (Schnepp-Pesch: col. 7, ln 54 – col. 8, ln 6 discloses drive shaft 1 and cutting forceps and cutting needles 16 can be rotated about the longitudinal axis and reciprocated along the longitudinal axis).

Referring to claim 24, Larson/Schnepp-Pesch discloses the system of claim 23 wherein the thrombus extraction member is actively driven longitudinally and radially against the thrombus via the elongated structure to cause a portion of the thrombus to enter the expandable section (Schnepp-Pesch discloses drive shaft 1 and cutting forceps and cutting needles 16 can be rotated about the longitudinal axis and reciprocated along the longitudinal axis (col. 7, ln 54 – col. 8, ln 6)).

Referring to claim 25, Larson discloses a method of capturing and removing a thrombus from a blood vessel in a human (Figs. 1-6), comprising: 
advancing an outer sheath 28 (Figs. 1-2 and 5) to a location proximal a thrombus (Fig. 2 shows the distal portion of the atherectomy device 18 is in the renal artery 20, thus, the outer sheath 28 is located proximal to a thrombus or clot in the renal artery (para [0017] and [0032])); advancing a catheter 14 (Fig. 2, para [0032]) distally with respect the outer sheath 28, the catheter having a tubular portion (Fig. 2 shows catheter 14 has a lumen for receiving elongated structure 18) with a distal region and an expandable section 16 (Figs. 1-2 and 5) at the distal region of the tubular portion, wherein the catheter 14 is advanced distally such that the expandable section is in an expanded state in which it is tapered having an increasing diameter in a distal direction and an open distal end (Fig. 5).
Larson discloses the invention substantially as claimed except for disclosing the steps of advancing an agitator extending from an elongated structure 18 through the catheter 14 such that at least a portion of the agitator extends distally beyond the expandable section of the catheter and moving the agitator radially and longitudinally against the thrombus and thereby disrupting material from a proximal portion of the thrombus such that at least a portion of the thrombus enters the expandable member for removal from the blood vessel and wherein the agitator has members that extend distally and diverge radially outwardly as they expand such that a radially outward-most portion of the arms is immediately adjacent an inner surface of the vessel wall.
However, in the same field of endeavor, which is an atherectomy device (abstract and Figs. 1 and 4-6), Schnepp-Pesch discloses the atherectomy device includes a hollow catheter 6 (Fig. 4) and a drive shaft 1 (Figs. 4 and 5) with an expandable agitator 16 (Figs. 5-6) to agitate a clot material (col. 7, ln 39 – col. 8, ln 6). 
	Furthermore, it is well known that using a series of atherectomy device of varying size is time consuming and add more risk to patient due to repeating inserting and removing of the atherectomy device from the patient (Andrews: col. 1, ln 40-50). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have substituted the atherectomy device 18 of Larson with the atherectomy device as disclosed by Schnepp-Pesch to provide the surgeon the ability to incrementally expand the expandable cutter to accommodate the size of the lumen (Schnepp-Pesch: col. 7, ln 54 – col. 8, ln 6) and to reduce the time of the operation, thereby, reducing the risk to the patient.
The atherectomy device Schnepp-Pesch would provide the steps of advancing an agitator extending from an elongated structure through the catheter 14 of Larson such that at least a portion of the agitator extends distally beyond the expandable section (filter 16 of Larson) of the catheter 14 of Larson and moving the agitator radially and longitudinally against the thrombus and thereby disrupting material from a proximal portion of the thrombus such that at least a portion of the thrombus enters the expandable member for removal from the blood vessel.

Referring to claim 26, Larson/Schnepp-Pesch discloses the method of claim 25 wherein the elongated structure of Schnepp-Pesch actively drives the agitator 16 axially and radially against the thrombus (Schnepp-Pesch: Figs. 5-6).

Referring to claim 27, Larson discloses a thrombus extraction system for removing a vascular thrombus from a blood vessel of a patient (Figs. 1-5E), the thrombus extraction system comprising:
a first catheter 28 (Figs. 1-2 and 5);
a second catheter 14 (Figs. 1-2 and 5) extending through the first catheter, the second catheter including tubular portion with a distal region and an expandable section 16 at the distal region of the tubular portion, wherein the expandable section is tapered having an increasing diameter in a distal direction and an open distal end in an expanded state, and the second catheter and the first catheter are longitudinally moveable with respect to each other;
an elongated structure 18 (Fig. 2, para [0017]) extending through the second catheter and being longitudinally moveable along the second catheter; and
an agitator extending from the elongated structure 18, wherein at least a portion of the agitator extends distally of the expandable section in a deployed state and the agitator is configured to be radially and longitudinally moveable with respect to the expandable section to engage and disrupt clot material such that at least a portion of the clot material enters the expandable section and is removed from the blood vessel (attention is directed to paragraphs [0016]-[0017]. Based on the disclosures in the paragraphs [0016]-[0017] examiner contends that one of ordinary skill in the art will understand that the device 18 as disclosed by Larson can be an atherectomy device. Examiner notes that one of ordinary in the art will understand that the atherectomy device would include an agitator to disrupt clot material).
	 Larson discloses the invention substantially as claimed except for disclosing the agitator be radially moveable with respect to the expandable section and incrementally engage and macerate a proximal portion of clot material as the agitator moves distally with respect to the expandable section of the tubular portion and wherein the agitator
has members that extend distally and diverge radially outwardly as they expand
such that a radially outward-most portion of the arms is immediately adjacent an
inner surface of the vessel wall.
	However, in the same field of endeavor, which is an atherectomy device (abstract and Figs. 1 and 4-6), Schnepp-Pesch discloses the atherectomy device includes a hollow catheter 6 (Fig. 4) and a drive shaft 1 (Figs. 4 and 5) with an expandable agitator 16 (Figs. 5-6) to agitate a clot material (col. 7, ln 39 – col. 8, ln 6). 
	Furthermore, it is well known that using a series of atherectomy device of varying size is time consuming and add more risk to patient due to repeating inserting and removing of the atherectomy device from the patient (Andrews: col. 1, ln 40-50). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention, to have substituted the atherectomy device 18 of Larson with the atherectomy device as disclosed by Schnepp-Pesch to provide the surgeon the ability to incrementally expand the expandable cutter to accommodate the size of the lumen (Schnepp-Pesch: col. 7, ln 54 – col. 8, ln 6) and to reduce the time of the operation, thereby, reducing the risk to the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771